     Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 1 of 7 PageID #:1031




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


    UNITED STATES OF AMERICA
                                                   No. 19 CR 226-1
           v.
                                                   Honorable Virginia M. Kendall
    ROBERT M. KOWALSKI

     THE GOVERNMENT’S CONSOLIDATED RESPONSE TO DEFENDANT
              ROBERT KOWALSKI’S PRETRIAL MOTIONS

        Defendant Robert M. Kowalski has filed several pretrial motions. This Court

should deny each of the following motions for the reasons stated below.

I.      THIS COURT HAS ADDRESSED THE DEFENDANT’S REQUESTS FOR PRETRIAL
        RELEASE AND SPEEDY TRIAL DEMANDS (DKT. NOS. 169, 177, AND 180)

        The defendant has filed three demands for a speedy trial. (Dkt. Nos. 169, 177,

and 180). But the defendant has also filed several pretrial motions seeking various

forms of relief, including pretrial release, dismissal of the indictment, a bill of

particulars, specified discovery, and other relief. (See Dkt. Nos. 176, 178, 187, 188,

189, 190, 193, 194, 198, 202, 205, 216, 217, 218, 219, 220, 221, and 227.)1 This Court

has ruled on the defendant’s motions for pretrial release, granting Dkt. Nos. 187, 196,

and 197. (Dkt. No. 203.) The government submits that the Court’s grant of pretrial

release renders Dkt. No. 178 (“Motion to Reinstate Bond”) moot, as this Court has

granted the relief sought. The same is true for Dkt. No. 194 (“Motion Relative to



1 The defendant also filed a motion to stay bankruptcy proceedings. (Dkt. No. 168.) The
government has already filed a response to that motion. (Dkt. No. 174.) The government will
address the defendant’s discovery motions separately. The same is true for the motions filed
by the defendant on or after January 20, 2021.
   Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 2 of 7 PageID #:1032




Ineffective Assistance of Counsel and Inability to Participate in His Own Defense”),

as the principal arguments in that motion stemmed from alleged conditions at the

Metropolitan Correctional Center that the defendant claimed limited his ability to

prepare his defense.

      As this Court has explained to the defendant, any “delay resulting from any

pretrial motion, from the filing of the motion through the conclusion of the hearing

on, or other prompt disposition of, such motion” shall be excluded. See 18 U.S.C.

§ 3161(h)(1)(D). The numerous pretrial motions filed by the defendant warrants the

exclusion of time at least through the disposition of those pretrial motions.

      The defendant’s actions and representations have also warranted delay as the

ends of justice served by the delay have outweighed the best interest of the public and

the defendant in a speedy trial. In the past few months, the defendant opted to

proceed pro se after having been represented by appointed counsel since the inception

of the case, and has filed at least three rounds of pretrial motions while representing

to the Court that he has not had adequate time or resources to prepare his defense.

The defendant has complained that he did not have sufficient access to the

voluminous discovery produced in this case during his detention, and the defendant

has, at least on one occasion, failed to sign for discovery attempted to be delivered to

the residence at which the defendant is on home confinement. The defendant’s

purported limited access to discovery, combined with the defendant’s pretrial motions

seeking additional discovery, are inconsistent with the defendant’s repeated demands




                                           2
      Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 3 of 7 PageID #:1033




for a speedy trial. As a result, this Court was correct to exclude time pending

resolution of the defendant’s pretrial motions.

II.      THIS COURT SHOULD DENY THE DEFENDANT’S MOTIONS CONCERNING THE
         INDICTMENT (DKT. NOS. 176, 188, 189, AND 202)

         The defendant has filed three motions to dismiss the indictment. (Dkt. Nos.

176, 188, and 202.) The defendant has also filed a motion for a bill of particulars.

(Dkt. No. 189). In those motions, the defendant refers to the alleged actions of the

Federal Deposit Insurance Corporation in its capacity as Receiver (“FDIC-R”) prior

to and following the failure of Washington Federal Bank for Savings, the alleged

actions of Washington Federal’s employees concerning the fraud that led to the bank’s

failure, and to “ghost loan accounts” at Washington Federal, which the indictment

defines as “purported loan accounts maintained for the purpose of disguising the

nature and extent” of embezzled funds from Washington Federal.

         This Court should deny the defendant’s motions because the second

superseding indictment is sufficient as a matter of law. “An indictment is deemed

sufficient if it: (1) states the elements of the offense charged; (2) fairly informs the

defendant of the nature of the charge so that he may prepare a defense; and (3)

enables him to plead an acquittal or conviction as a bar against future prosecutions

for the same offense.” United States v. McLeczynsky, 296 F.3d 634, 636 (7th Cir. 2002).

         Here, the second superseding indictment charges the defendant with

conspiring to make false entries in the books, reports, and statements of a bank, and

conspiring to embezzle bank funds (Count One), bankruptcy fraud (Counts Six-

Eleven), and multiple tax violations (Counts Twelve-Eighteen). Each count sets forth


                                           3
   Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 4 of 7 PageID #:1034




the elements of the charged offense, the time and place of the alleged unlawful

conduct, and cites the applicable statute. This information renders the indictment

legally sufficient. See United States v. Vaughn, 722 F.3d 918, 925 (7th Cir. 2013).

      But the indictment does not stop with the elements. Instead, Count 1 includes

an overview of the alleged conspiracy, several examples of the manner in which the

defendants carried out the conspiracy, as well as a dozen overt acts performed by the

defendant and others. Counts Six through Twelve include background information

concerning the alleged bankruptcy scheme, an overview of the alleged scheme, and

specific examples of how the defendant and others executed the alleged scheme.

Given this information, this “speaking indictment” provides more than enough

information to inform the defendant of the charges against him and to allow him to

prepare a defense. A review of the defendant’s filings in this case show just that, as

the defendant has advanced several theories of his defense in his pretrial motions.

      Further, the government has produced discovery that allows the defendant to

adequately prepare for trial. See Vaughn, 722 F.3d at 927 (“Of course, we recognize

the importance of ensuring that a defendant has sufficient information about his

charges to allow him to prepare an adequate defense, but we have also explained that

a bill of particulars is unnecessary if the information the defendant seeks is readily

available through alternate means such as discovery.”) Here, the government has

produced extensive discovery concerning the charged offenses. That includes

information specifically referenced in the indictment, as well as other information

concerning the conspiracies and schemes alleged in the indictment. The government



                                          4
   Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 5 of 7 PageID #:1035




initially produced that information to the defendant’s lawyer, and the government

has since attempted to produce that information to the defendant directly. The

defendant has represented to the Court that he has not been able to adequately

review discovery produced in this case, which means the defendant is in no position

to determine whether the discovery produced by the government is sufficient to

address the concerns underlying the defendant’s motion for a bill of particulars.

       Because the indictment itself is sufficient, and because the discovery produced

by the government provides the information the defendant seeks, this Court should

deny the defendant’s motions challenging the sufficiency of the indictment.

III.   THIS COURT SHOULD DENY THE DEFENDANT’S MOTION TO RELEASE ASSETS
       (DKT. NO. 193)

       The defendant filed a “Motion to Release Fraudulently Seized Untainted

Assets.” (Dkt. No. 193.) As a threshold matter, aside from a few items seized pursuant

to search warrant, the government has not seized any of the defendant’s assets as

part of this criminal case. The assets referenced by the defendant in his motion were

the subject of his bankruptcy proceeding. That makes this motion, in essence, a

collateral attack on the defendant’s bankruptcy proceeding. As discussed in response

to the defendant’s motion to stay the bankruptcy proceeding, the defendant has not

shown that this Court has jurisdiction over the defendant’s bankruptcy case,

particularly given that the time to appeal in the bankruptcy case has run. (See Dkt.

No. 174.) Consequently, this Court should deny the defendant’s motion.




                                          5
   Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 6 of 7 PageID #:1036




IV.    THIS COURT SHOULD DENY THE DEFENDANT’S MOTION TO SEVER (DKT. NO.
       205)

       The defendant contends that severance is necessary because his defense places

him at odds with his codefendants, many of whom were employed by Washington

Federal. The defendant claims that he is a victim of fraudulent conduct by his

codefendants and others. According to the defendant, he paid his loans at Washington

Federal only to have bank employees misapply the defendant’s payments in an effort

to cover up other frauds committed at Washington Federal. The defendant’s concern

stems from his belief that “the risk that the jury will draw an improper conclusion

from the existence of conflicting defenses.” (Dkt. No. 205 at 4.)

       But mutually antagonistic defenses are not per se prejudicial. Zafiro v. United

States, 506 U.S. 534, 538-39 (1993). And, other than pointing to what he presumes

will be antagonistic defenses amongst codefendants, the defendant has not explained

how a joint trial would unfairly prejudice him. His defense is that others, including

his codefendants, committed a fraud and that he is a victim, not a participant, in that

fraud. A joint trial would not impair his ability to present that defense.

       “Moreover, Rule 14 does not require severance even when prejudice is shown;

rather, it leaves the tailoring of the relief to be granted, if any, to the district court’s

sound discretion.” Zafiro, 506 U.S. at 538. This Court has the ability to fashion jury

or limiting instructions to address any concerns that may arise from joinder.

       Consequently, this Court should deny the defendant’s motion because the

defendant has not shown that a joint trial that would compromise a specific trial right

or prevent him from receiving a fair trial. See United States v. White, 737 F. 3d 1121,


                                             6
  Case: 1:19-cr-00226 Document #: 228 Filed: 01/27/21 Page 7 of 7 PageID #:1037




1133 (7th Cir. 2013) (explaining that the defendant bears the “heavy burden” of

establishing prejudice resulting from a joint trial). The defendant has been charged

in a conspiracy with his codefendants, and there is a strong preference that

defendants indicted together—especially co-conspirators—be tried together. See

United States v. Maggard, 865 F.3d 960, 971 (7th Cir. 2017). That preference stems,

in part, from the efficiencies inherent in a joint trial which, “in all but the most

unusual circumstances,” outweigh any prejudice from the “sheer confusion of a

multidefendant trial.” See United States v. Blassingame, 197 F.3d 271, 286 (7th Cir

1999). Therefore, this Court should deny the defendant’s motion for severance.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                By:   /s/ Jeremy Daniel
                                      JEREMY DANIEL
                                      Assistant United States Attorney
                                      219 South Dearborn Street, 5th Floor
                                      Chicago, IL 60604
                                      (312) 469-6314




                                         7
